           Case 1:18-cv-09730-SLC Document 29 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ORLANDO VAZQUEZ,

                               Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 18 Civ. 9730 (LJL) (SLC)

                                                              ORDER FOR STATUS REPORT
33 CAPTAIN’S CAFE, LLC, et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         By Order dated March 31, 2021, the Court directed the parties to file by April 15, 2021 a

joint status report regarding any remaining discovery, the parties’ settlement negotiations, and

whether they are prepared to move forward with dispositive motions (the “March 31, 2021

Order”). (ECF No. 28). The parties failed to comply with the March 31, 2021 Order.

         Accordingly, by April 22, 2021, the parties shall file a joint status report in compliance

with the March 31, 2021 Order. Failure to comply with this Order may cause the Court to issue

an order to show cause why this case should not be dismissed for failure to prosecute. Fed. R.

Civ. P. 41(b).


Dated:           New York, New York
                 April 16, 2021

                                                      SO ORDERED

                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
